Dismiss and Opinion Filed July 30, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00590-CV

                               JOYCE NEMONS, Appellant
                                         V.
                               JULIUS EKHATOR, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-55250-2012

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang
       Appellant’s brief was originally due March 1, 2015. On March 16, 2015, this Court

granted appellant an extension until March 31, 2015 file her brief. The extension order warned

appellant that if she did not file her brief by that date, the appeal would be dismissed without

further notice. To date, appellant has neither filed a brief nor communicated with the Court

regarding the appeal. Accordingly, we dismiss the appeal. See. TEX. R. APP. P. 38.8(a)(1),

42.3(c).


                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
140590F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOYCE NEMONS, Appellant                               On Appeal from the 199th Judicial District
                                                      Court, Collin County, Texas
No. 05-14-00590-CV         V.                         Trial Court Cause No. 199-55250-2012.
                                                      Opinion delivered by Justice Lang, Justices
JULIUS EKHATOR, Appellee                              Bridges and Schenck participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Julius Ekhator recover his costs of this appeal from appellant Joyce
Nemons.


Judgment entered this 30th day of July, 2015.




                                                –2–